DETAILED ACTION
	This application is a Continuation of Application No. 15/383,169, abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 13 are objected to because of the following informalities:
The recitation “closing” in line 2 should read -- closer --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “heat pipe module” in the preamble is indefinite, since, no working fluid is recited.
	Regarding claim 3, the recitation “a vaporization portion and a condensation portion” in line 2 is indefinite, since it is unclear which pipe body has the structure.
Regarding claim 10, the recitation “heat pipe module” in the preamble is indefinite, since, no working fluid is recited.
Regarding claim 12, the recitation “a vaporization portion and a condensation portion” in line 2 is indefinite, since it is unclear which pipe body has the structure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 does not further limit claim 1 reciting “a capillary structure disposed on the inner wall of the first pipe body, wherein an external wall of the second pipe body contacts the capillary structure.”  The claim is inherent of claim 1.  
	Claim 11 does not further limit claim 10 reciting “the capillary structure is disposed on the inner wall of the first pipe body, an external wall of the second pipe body contacts the capillary structure.”  The claim is inherent of claim 10.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-17 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2012/0227935) in view of Fehiner et al. (4,067,315).
Huang (Figures 6-8) discloses a heat pipe module, comprising: 
a first pipe body 10, wherein an inner wall of the first pipe body 10 defines a hollow chamber 14; 
a second pipe body 20, wherein a part of the second pipe body 20 is disposed in the hollow chamber 14; 
a capillary structure 13 disposed on the inner wall of the first pipe body 10, wherein an external wall of the second pipe body 20 contacts the capillary structure 13; 
but does not disclose a supporting structure located in the hollow chamber 14 and disposed between the capillary structure 13 and the second pipe body 20.  
Fehiner et al. (Figures 2-4) discloses a heat pipe module, comprising: 
a first pipe body 26, wherein an inner wall of the first pipe body 26 defines a hollow chamber 24; 
a second pipe body ENV, wherein a part of the second pipe body ENV is disposed in the hollow chamber 24; and 
a supporting structure 34 located in the hollow chamber 24 and disposed between the first pipe body 26 and the second pipe body ENV for the purpose of providing spacing and support.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Huang a supporting structure located in the hollow chamber and disposed between the first pipe body and the second pipe body for the purpose of providing spacing and support as recognized by Fehiner et al..  In the combination of references, Huang discloses the capillary structure 13 is already disposed on the inner wall of the first pipe body 10, and the supporting structure 34 as taught by Fehiner et al. would contact the capillary structure 13.
Regarding claim 2, Figures 6-7 of Huang disclose a surface area of the inner wall of the first pipe body 10 is larger than a surface area of the external wall of the part of the second pipe body 20 in the hollow chamber 14.  
Regarding claim 3, as best understood, Figure 8 of Huang discloses the first pipe body 10 having a vaporization portion (left end) and a condensation portion (right end), wherein a working fluid (15, 23) is disposed within the first pipe body 10 and the second pipe body 20, the second pipe body 20 is located at a part of the vaporization portion and all of the condensation portion.  
Regarding claim 4, Figure 8 of Huang discloses the capillary structure 13 is disposed on an end of the inner wall of the first pipe body 10 closer to the condensation portion (right end).  
Regarding claim 5, as best understood, Figure 8 of Huang discloses the first pipe body 10 is a heat pipe or a vapor chamber.  
Regarding claim 6, as best understood, Figure 8 of Huang discloses the second pipe body 20 is a heat pipe or a vapor chamber.  
Regarding claim 7, in the combination of references, the supporting structure 34 as taught by Fehiner et al. would directly contact the second pipe body 20 of Huang.  
Regarding claim 8, in the combination of references, the supporting structure 34 as taught by Fehiner et al. would directly contact the capillary structure 13 of Huang.  
	Regarding claim 10, as applied to claim 1 above, Huang (paragraph 62, last sentence) further discloses a heat sink having a plurality of fins disposed on the second pipe body 20.  
Regarding claim 11, as applied to claim 2 above, the claim limitations are met.  
Regarding claim 12, as applied to claim 3 above, the claim limitations are met.  
Regarding claim 13, as applied to claim 4 above, the claim limitations are met.  
Regarding claim 14, as applied to claim 5 above, the claim limitations are met.  
Regarding claim 15, as applied to claim 6 above, the claim limitations are met.  
Regarding claim 16, as applied to claim 7 above, the claim limitations are met.  
Regarding claim 17, as applied to claim 8 above, the claim limitations are met.  
Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763